DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 to 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 4 of U.S. Patent No. 10,577,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the patented claims is the specific strain dopant.  However, it would have been obvious to one of ordinary skill in the art to select the dopant specie from the genious of the instant claims, noting the instant claims overlap the dopants claimed in the patent.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 10 ,11 to 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai ( ep 3040452) in view of Ogura et al (2002/0104478) and EP 3051009.
The Shirai reference teaches a method and product of codoped silicon carbide, note entire reference.  The silicon carbide is grown and doped during growth.  One of the dopants does affect the lattice strain, note page 1. There can be several different dopant materials including germanium, tin, arsenic, phosphors or combinations thereof, note paras 0036-0038.  The amount of the two dopants can be varied over the claimed range, note, 0077 and 0082 (instant claims 10, 12-14 and 16).  The wafer dimension can be up to 300mn, note examples claims 17. The reference further teaches growing a doped silicon carbide by placing the seed crystal in a chamber with the source materials, note example 1.  The resulting crystal is then sliced and mirror finished.  The two dopant can be germanium and nitrogen, with a ratio within the claimed range.  The nitrogen dopant amount can within the range, note page 3. The sole difference between the instant claims and the prior art is the growth method.  However, the Ogura et al reference teaches growing a dopant silicon carbide by a sublimation method, note page 2.  The EP 3051009 further teaches that diameters within the claimed range of silicon carbide, note example 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Shirai reference by the teachings of the Ogura et al and Ep 3051009 references to grow by the sublimation method in order to have a uniform dopant levels throughout the crystal and large diameter crystals.
Claims 6 to 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai in view of Ogura et al and EP 3051009
	The Shirai, EP 3051009 and Ogura et al references are relied of for the same reasons as stated, supra, and differ from the instant claims in the resistivity of the wafer. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine through routine experimentation, the optimum, operable resistivity of the wafer in the combined references in order to increase the use of the wafer, noting the references do teach the codopants and ratio of dopants.

		Examiner’s Remarks
The remaining references are merely cited of interest as showing the state of the art in SiC formation and doping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714